Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 12/23/2021.  Claims 2, 14, and 18-20 have been canceled and thus all rejections are withdrawn with respect to these claims.  Claims 1, 3, 4, 6, 7, 16 and 17 have been amended.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues the second identifier isn’t part of the patch in Uyeno (US 9,931,882), but is separate therefrom.  However, Uyeno essentially teaches the same applications as instantly claimed except using a different imprinting method to form the plasmonic resonance elements wherein Uyeno explicitly teaching nanoimprinting (See col. 6, lines 6-12), but indicates any known methods of producing plasmonic resonance structure would have been suitable.  Examiner notes in both nanoimprinting and laser induced superplasticity imprinting, it essentially the shape of the mold that determines the pattern and when using separating imprinting techniques, it certainly would have been obvious to utilize mold shapes as desired to produce a pattern having properties as desired.  
Examiner argues it would have been obvious to form the resonance pattern in Uyeno by using laser-induced superplastic deformation of a sheet into a mold pattern as opposed to nanoimprinting the sheet with the mold pattern because laser-induced superplastic deformation is known to continuously produce plasmonic resonance structures in a sheet via the laser-induced superplasicity into a nanomold having the desired characteristics (See Martinez et al., US 2020/0298342, page 1, paragraph [0018], where the superplasicity induces the roll to roll material into a nanomold to form the pattern; and page 5, paragraph [0062], wherein the method is suitable for large scale production of plasmonic nanostructures for optical applications).  Thus, any shapes taught in Uyeno, such as the 2D and 3D shaped patterns taught therein (See col. 10, lines 13-19) are applicable to laser induced patterns since the same mold patterns in Uyeno may be utilized when conforming a material to such molds by different methods, such as laser-induced superplasticity, i.e. the 2D or 3D pattern is made by the mold producing the pattern, and differing methods for conforming the sheet to the mold, be it superplasticity or imprinting, do not limit the shapes of the molds that may be utilized. Thus, all the shapes and functions taught in Uyeno presumably could have been duplicated wherein the pattern is formed into the mold via laser-induced superplascitiy rather than imprinting.
Uyeno teaches the desired resonance elements are formed by forming a mold having the pattern as desired (See col. 6, lines 14-19) wherein the slightest variations in roller dimensions or properties may create distinctive pattern of resonance elements that produce an optical response in the ultraviolet, infrared, or visible light region as desired (See col. 5, lines 31-39).  Uyeno further teaches “[t]he pattern of resonance structure 34 may be varied on a per pixel basis, to provide individualized spectral and/or polarization responses for the pixels of a particular detector array used to measure the optical properties of the resonance elements 40.”  See col. 6, lines 60-62.  Thus, it is clear slight variations in patterns can produce different optical responses over short distances and the mold for patterning can control and vary the pattern on a per pixel basis.  This implies that different patterns producing distinct optical responses may be produced by the same mold over small spaces.  This is further supported by the fact the same sheet may be patterned with a plurality of areas having a distinctive pattern of resonance elements (See col. 7, lines 45-48).  
Although Uyeno teaches cutting each distinct area into a separate patch, there is no reason this must be the case and it certainly is not inventive to merely cut a sheet such that multiple, rather than a single pattern of distinctive optical elements remains on the sheet.  In fact, Uyeno specifically teaches the same article may have multiple data points from different resonance patterns on the same article to provide more information thereon (See col. 11, lines 24-43 and col. 13, lines 14-19).  Thus, Uyeno teaches both a clear ability to produce patterns of resonance elements having distinct optical properties on the same sheet and while also providing motivation for including multiple distinct optical response patterns on the same article.  Although Uyeno doesn’t explicitly teach cutting the sheet such that the multiple distinct optical patterns are on the same patch, this is little more than a design choice and well within the purview of the described process (since a mold in Uyeno may closely dispose distinct optical patterns on a sheet, there is no reason why a patch could not have been cut from said sheet so as to have two or three or four distinct optical patterns for providing various points of data on a particular article). 
Applicant argues there is nothing in Martinez et al. to suggest moving the laser over only part of the sheet to vary the pattern.  However, Martinez et al. explicitly teaches locally varying the scanning region over molds (See page 1, paragraph [0019]).  Although Martinez et al. doesn’t further elaborate on the purpose, the clear implication is that different patterns may be formed by scanning different regions of the same mold. This clearly allows more variability in the patterns to be produced while maintaining the same mold in place by only scanning over the desired region while otherwise patterning the sheet as taught in Uyena, and thus such local scanning is clearly advantageous when nanopatterning such as in Uyena.  For example, multiple patterns could be produced over a central region of the mold then further patterns could be produced by the same mold as the laser scans over a top region, whether on the same or a different sheet.  Examiner submits any patch cut with multiple patterns, obvious as a design choice for the patch as described above, from the area scanned from any locally scanning laser, the type of laser taught in Martinez et al., renders obvious Claim 3.
Further, Martinez et al. teaches explicitly tuning the laser can control the “optical properties of the fabricated nanostructures.”  See page 2, paragraph [0028].  This clearly implies an ability to create different optical properties over the same molded pattern solely by changing the laser power.  This is applicable to the process of Uyeno, which already teaches slight variations produce different properties, to create more optically distinct portions on the sheet than would otherwise be possible without switching out the mold.  As above, whether or not these varied optical areas produced by the laser are utilized on one patch or separate patches would essentially have been a design choice of the manufacturer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyeno (US 9,931,882) in view of Martinez et al. (US 2020/0298342).
Regarding Claims 1, 4, 6, 7, and 10-17, Uyeno teaches a method for producing a counterfeit-proof article (See Abstract) comprising:
forming a two-dimensional pattern of plasmonic resonance elements on a sheet material (See col. 4, lines 29-36 and col. 10, lines 13-19, wherein plasmonic resonance elements, such as in a pattern in an two-dimensional array, are formed on a sheet in a roll-to-roll process), each of the plasmonic resonance elements formed of a plurality of nanostructures and configured to produce a distinctive optical response in the electromagnetic spectrum (See col. 5, lines 24-41 and col. 6, lines 10-11, wherein the plasmonic resonance elements are formed of nanostructures that produce distinctive optical responses in the EM spectrum);
cutting the sheet to form at least one patch containing a portion of the pattern (See col. 5, lines 29-31 and col. 7, lines 30-35);
attaching the at least one patch to a surface of an article such as an integrated circuit (See col. 1, lines 41-45 and col. 10, lines 39-51).
Uyeno teaches the desired resonance elements are formed by a mold having the pattern as desired (See col. 6, lines 14-19) wherein the slightest variations in  dimensions may create distinctive pattern of resonance elements that produce an optical response in the ultraviolet, infrared, or visible light region as desired (See col. 5, lines 31-39) and the pattern may be varied on a per pixel basis (See col. 6, lines 60-62) such that the same sheet may be patterned with a plurality of areas having a distinctive pattern of resonance elements producing a distinct optical response (See col. 7, lines 2-5 and lines 45-48).  This clearly implies an ability to pattern the same patch with distinct optical responses by designing a mold with a pattern desired to produce such response on the sheet patterned thereby with distinct optical responses, and cutting the pattern such that the two distinct patterns are on the same patch.  Although Uyeno teaches cutting each distinct area into a separate patch, there is no reason this must be the case and it certainly is not inventive to merely cut a sheet such that it has multiple, rather than a single pattern of distinctive optical elements. In fact, Uyeno specifically teaches the same article may have multiple data points from resonance patterns on the same article to provide more information (See col. 11, lines 24-43 and col. 13, lines 14-19).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to put distinct optical patterns on the same patch, rather than separate patches, by cutting the patch such that two distinct patterns are on the patch, as opposed to a single pattern for each patch.  Doing so would have predictably enabled an alternative way to produce multiple data points on the same article while using a single rather than multiple patches.  Examiner submits using separate patches for each data point or putting multiple data points on the same patch is essentially a design choice for the manufacturer. 
Uyeno further teaches the roll-to-roll patterning process is not limited and may be any printing/patterning process known to be suitable for forming a plasmonic resonance structures (See col. 4, lines 53-57), but fails to specifically teach a laser-induced superplasticity process.  However, it is known that laser-induced superplasticity processes can be utilized in roll-to-roll patterning processes to form nanostructured patterns suitable for plasmonic applications (See, Martinez et al., page 1, paragraphs [0003]-[0011] and [0018]).  Martinez et al. specifically teaches roll-to-roll laser-induced superplasticity to produce ultra-smooth nanostructures in a gold film utilizing an underlying nanomold, an optical window as a confinement layer and an ablative layer on the metallic film under the confinement layer wherein tuning, i.e. varying, the energy of the laser, such as a pulsed laser, enables controlling of the mechanical and optical properties of the nanostructure for plasmonics during roll-to-roll processing (See page 2, paragraphs [0028]-[0033]).  Examiner submits it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the roll-to-roll process of Martinez et al. for forming plasmonic nanostructures to form the plasmonic nanostructures in Uyeno for counterfeit-proof applications.  Doing so would have predictably produced suitable plasmonic nanostructures as desired in Uyeno at low-cost and at large-scale while enabling increased design variability by altering pulsed laser energy and scan region.  It is noted in nanoimprinting, such as is proposed as one method for patterning in Uyeno, the mold presses into the sheet to form the pattern whereas in the laser-induced superplasticity process of Martinez et al., the laser forces the sheet into the molded pattern.  In both cases, the mold itself forms the pattern and thus all the patterned shapes taught in Uyeno are equally application to patterning a sheet by the method of Martinez et al. since different molds produce different patterns/shapes, such as rectangular pillars, as required (See Uyeno col. 7, lines 2-8).
Regarding Claims 3 and 5, Martinez et al. teaches the confinement layer is a moveable window for varying the scanning region and clearly teaches locally scanning the molding regions as desired thus making it obvious to do so to achieve desired patterns (See page 1, paragraphs [0009] and [0019], and page 4, paragraph [0056], teaching a moveable confinement window to scan a “desired region” of the mold).  Likewise, Martinez et al. teaching tuning the energy of the laser during processing to control the mechanical and optical properties by altering the aspect ratio, i.e. the depth, so as to vary the optical properties (See page 2, paragraph [0028]). Thus, Examiner submits it would have been obvious to a person having ordinary skill in the art at the time of invention to vary optical properties of a sheet as in Uyeno by tuning the laser as taught in Martinez et al.  Doing so would have predictably enabled more distinct optical regions on a length while using the same patterning mold.  As above, whether or not the distinct optical regions produced by tuning the laser, pulsed or otherwise, are utilized on the same patch or not is essentially a design choice by the manufacturer.  Further, scanning a specific region enables patterning only over specifically desired areas of a mold for the required application wherein the other areas may allow an alternative pattern without changing the mold.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the locally scannable laser in Martinez et al. so as to only scan portions of the mold containing desired patterns and otherwise performing the process as described above in Uyena.
Regarding Claims 8-9, Uyeno teaches the molds may have periodic spacing, as an alternative to equidistant spacing, each space considered a gap (See col. 6, lines 58-62).  Examiner further submits the pattern of the mold is largely a design choice for the desired application and it would have been apparent virtually any shape desired could have been implemented in the mold and transferred to the film.  Note changes in shape are a matter of choice and are considered obvious to a person having ordinary skill in the art absent persuasive evidence that the shape is significant.  In re Dailey, 357 F.2d 669 (CCPA 1966).
Regarding Claim 13, Uyeno teaching using barcodes and holograms in association with the resonance elements on the same article (See col. 11, lines 44-50).  Again, Examiner submits whether or not these are formed on the same or a different patch to mark the article is a design choice of the manufacturer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746